Citation Nr: 1540737	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-44 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea.

2.  Entitlement to service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea. 

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from April 1983 through August 1983, and in the Air Force from January 1987 through August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This rating decision, in pertinent part, denied entitlement to service connection for right ear hearing loss, and denied reopening for a previously denied claim of entitlement to service connection for a sleep disorder.

This matter originally included the issues of entitlement to service connection for hearing loss in the left ear, a deviated nasal septum, and an anxiety disorder, as well as entitlement to an increased evaluation for service-connected lumbar strain.  However, service connection for left ear hearing loss was granted in a November 2011 rating decision.  The issues of service connection for a deviated nasal septum and an anxiety disorder, as well as an increased evaluation for lumbar strain, were withdrawn in a September 2011 communication from the Veteran, prior to the November 2011 Supplemental Statement of the Case (SSOC) and certification of the appeal to the Board.  Accordingly, these issues are not before the Board. 

In the August 2010 Statement of the Case (SOC), as well as the November 2011 SSOC, the RO evaluated the issue of entitlement to service connection for a sleep disorder on the merits.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received, as set out on the title page.

In November 2011, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO. Accordingly, the Board may consider new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 


FINDINGS OF FACT

1.  In June 2008, the RO denied the claim of service connection for a sleep disorder, finding that this condition did not constitute a current disability for VA purposes.  The Veteran did not file a timely appeal to this rating decision and it became final.

2.  Additional evidence received since the June 2008 rating decision is new to the extent that it includes the Veteran's written statements, a private sleep study report, VA treatment records, and a VA examination; it is also material, insofar as the private sleep study diagnosed the Veteran with obstructive sleep apnea.

3.  The Veteran has a current diagnosis of obstructive sleep apnea, and the evidence is in relative equipoise on the question of whether the sleep apnea is related to service.

4.  The Veteran has not had a right ear hearing disability, as defined by 38 C.F.R. § 3.385, during the pendency of the instant claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for reopening the claim for entitlement to service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea, are met. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2009, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate his claim.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The RO has obtained the Veteran's service medical records, private medical records, and VA treatment records.  The Veteran has not asserted, and the record does not indicate, that pertinent records are now outstanding.

Moreover, the Veteran was afforded VA audiological examinations in November 2009, April 2011, and October 2011.  The VA examination reports were based upon examination of the Veteran and objective medical findings, including audiometric measurement of the Veteran's hearing thresholds.  The April 2011 and October 2011 reports incorporated review of the Veteran's claims file and medical history.  All three reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  As further discussed elsewhere in this decision, all three examiners found the Veteran's right ear hearing to be normal, and right ear audiometric measurements did not reach the level of hearing loss as defined in 38 C.F.R. § 3.385.

In a May 2015 brief, the Veteran's representative asserted "Regarding the issue of right ear hearing loss, the VA examination of record is over 3 years old [. . .]thereby making it inadequate for adjudicating purposes.  Therefore, the Board is required to make a determination as to the adequacy of the record and if it finds that the record is inadequate, remand is mandatory.  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990)."

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined, such that this loss would now constitute a disability under VA's rules.  The requirement that VA provide a contemporaneous examination "does not automatically, based on the mere passage of time, without more, render inadequate a medical examination."  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).  The Board finds that the Veteran has been afforded adequate audiometric examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Further, all identified and available documentation relevant to the issue of entitlement to service connection for right ear hearing loss has been secured and all relevant facts have been developed.  There remain no issues as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed to adjudicate the Veteran's claim to service connection for right ear hearing loss.

As the Board herein grants reopening of the claim for service connection for a sleep disorder, further discussion as to VCAA is not required with regard to reopening issues.  Similarly, no further discussion of VCAA requirements is necessary with regard to the issue of service connection for a sleep disorder, as service connection is granted herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

II.  New and Material Evidence to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision-makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

The Veteran filed a claim for service connection in May 2006, asserting (in pertinent part) that a sleep disorder, to include snoring and a circadian rhythm disorder, had been diagnosed during service in July 2005.  The evidence of record included the Veteran's service treatment records, which noted treatment for a sleep disorder including snoring and circadian rhythm disruption.  A March 2008 VA examination report did not include review of the claims file; however, the examiner related the Veteran's statement that he had begun experiencing difficulty sleeping in 2004, which was treated with Ambien.  The Veteran further indicated that he had undergone a sleep study in 2004, and did not recall the detailed results of this study, but that the findings had "not quite met" the requirements of sleep apnea.  The March 2008 VA examiner diagnosed the Veteran with insomnia.  

In a June 2008 rating decision, the RO found that insomnia was a symptom of an underlying condition, and not a disability in itself.  Service connection for a sleep disorder was denied.  The Veteran did not file an appeal of this rating decision during the appeal period, nor did he submit additional evidence during the appeal period, and the June 2008 rating decision became final.  38 C.F.R. § 20.1103.  

In October 2009, the Veteran filed an application to reopen his claim.  Enclosed with this application, the Veteran submitted June and July 2009 private sleep studies, which diagnosed the Veteran with obstructive sleep apnea.  Additional pertinent evidence received subsequent to the June 2008 rating decision consists of VA treatment records indicating that the Veteran had been treated for sleep apnea with CPAP, beginning in September 2009.  A September 2011 VA examination report diagnosed the Veteran with moderate obstructive sleep apnea, treated with CPAP.  

The June 2008 rating decision denied service connection for a sleep disorder on the grounds that the Veteran did not have a current disability; rather, his insomnia constituted a symptom of an underlying disorder.  Evidence submitted subsequent to this decision establishes that the Veteran now carries a diagnosis of obstructive sleep apnea, which does constitute a disability under VA's rules.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 (2014).  This evidence relates to facts necessary to substantiate the Veteran's claim, and was not of record prior to the June 2008 rating decision.  Accordingly, new and material evidence has been submitted, and it is appropriate to reopen the claim for a sleep disorder.  The appeal will be granted to this extent, and the claim to service connection for a sleep disorder will be addressed on the merits.

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

IV.  Entitlement to Service Connection for a Sleep Disorder

The Veteran contends that his currently diagnosed obstructive sleep apnea was incurred during active duty service.  In his October 2009 claim for reopening, and in a November 2011 written statement, the Veteran asserted that his in-service symptoms and treatment for sleep impairment and snoring supported a finding that sleep apnea had been present during military service.  In a May 2015 brief, the Veteran's representative asserted that, although the Veteran had not been diagnosed with sleep apnea during active duty service, in-service treatment records clearly showed that symptoms of sleep apnea had been present. 

As discussed in the evaluation of the Veteran's request for reopening, the Board finds that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran was first diagnosed with obstructive sleep apnea following a June 2009 sleep study, and VA treatment records also reflect a diagnosis of sleep apnea.  Moreover, an October 2011 VA examination report concluded that the Veteran has moderate obstructive sleep apnea.  Thus, the current disability requirement for service connection for sleep apnea is satisfied.  The Board must therefore turn to the question of an etiological link between the Veteran's service and his current disability.

The Veteran underwent an in-service sleep study in August 2005.  The October 2005 sleep study report diagnosed the Veteran with primary snoring, consisting of "HEROIC" snoring which was not positional in nature.  Oxygen saturation was noted to decrease to 80 percent when the Veteran was supine, and the Veteran was speculated to have upper airway resistance syndrome and/or problems with an occluding airway.  The sleep study report indicated the Veteran would benefit from ENT evaluation and possible surgery. 

A September 2005 treatment note indicated that the Veteran had difficulties sleeping and extremely loud snoring, which interfered with other home inhabitants.  The Veteran was prescribed Zolpidem (Ambien). 

A December 2005 treatment note indicated the Veteran's treating physician had consulted with the sleep lab, and concluded that the sleep study results were not indicative of sleep apnea.  The Veteran would be helped by ENT surgery, but declined surgery at this time. 

Following his May 2006 claim for service connection for a sleep disorder, the Veteran was afforded a VA examination in March 2008.  At this examination, the Veteran asserted that he had developed difficulty sleeping during military service in 2004, and had been treated with Ambien since that time. 

In June 2009, the Veteran underwent a private sleep study, and was diagnosed with obstructive sleep apnea, as well as hypersomnia attributed to sleep apnea.  A follow-on study in July 2009 led to a prescription for CPAP.  VA treatment records indicate that the Veteran's sleep apnea was treated with CPAP through VA, beginning in September 2009.  A September 2011 VA examination report diagnosed the Veteran with moderate obstructive sleep apnea, treated with CPAP.  

The September 2011 VA examination report concluded that the Veteran's sleep apnea was less likely than not caused by or related to military service.  However, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board places little weight upon the September 2011 VA examiner's opinion.  The examiner indicated that he had not been able to locate the Veteran's in-service sleep study in his (voluminous) service treatment records.  The examiner observed notes indicating that the Veteran had been diagnosed with a sleep disorder during his military service, but no diagnosis of sleep apnea.  Absent review of the in-service sleep study, the examiner concluded that he could not reconcile his 2009 diagnosis of sleep apnea with his in-service condition.  For this reason, the examiner concluded that the Veteran's sleep apnea was less likely than not related to service. 

The Court has held that VA must consider a physician's access to the claims file in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Although the September 2011 VA examiner had access to the claims file, the examination report indicated that evidence within the file (the in-service sleep study) had not been reviewed.  Per the examiner, this evidence was necessary to reach a medical conclusion with regard to a nexus between the Veteran's current sleep apnea and his in-service sleep disorder.  Insofar as the examiner's opinion was based upon the absence of in-service sleep study results from the claims file (and these results were actually present), the Board finds that the September 2011 VA examiner's opinion is essentially speculative or equivocal.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (medical examiner's use of terms "may or may not be related" was too speculative to establish medical nexus).   

It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board, however, is allowed to draw reasonable inferences from the evidence.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (explaining that it is the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  In this regard, the Board observes that the Veteran's August 2005 in-service sleep study found significantly reduced blood oxygenation during sleep, with "heroic" snoring, and stated that surgical intervention may be warranted.  Although sleep apnea was not found, upper airway resistance syndrome or an obstructed airway were recorded as possible diagnoses.  In his May 2006 claim for service connection for a sleep disorder, and at subsequent VA examinations, the Veteran asserted that his snoring and difficulty sleeping had been continuous since service.  The Veteran is competent to report his continuity of symptoms, insofar as these are readily observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the Veteran's report of continuous symptomatology is credible, insofar as sleep disorder breathing was found in service, and the Veteran was diagnosed with sleep apnea in June 2009. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Veteran has provided credible and competent statements that his sleep disorder began during military service, the Veteran's service treatment record reflects the presence of a sleep disorder, and the Veteran's post-service medical record establishes the presence of sleep apnea.  Moreover, although the Veteran was not diagnosed with sleep apnea during military service, his service treatment record reflected symptoms consistent with those in Diagnostic Code 6847 - in particular, daytime somnolence and sleep disorder breathing.  In July 2009, the Veteran was referred for a sleep consultation based upon these symptoms of snoring, witnessed apneas and daytime sleepiness and as noted above, the results of that study concluded that the Veteran had sleep apnea.  The Board also finds it significant that the Veteran reported to VA that he had symptoms of a sleep disorder in May 2006, less than one year after his separation from active service.
Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the Veteran's sleep disorder, to include sleep apnea, was during service and service connection for a sleep disorder is warranted.

V.  Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran contends that he developed right ear hearing loss as a result of exposure to aircraft noise while in military service.  As a preliminary matter, the Board finds that the Veteran was exposed to in-service acoustic trauma.  The Veteran's DD-214 shows that he served as a flight engineer for 8 years.  The Veteran's lay statements regarding in-service acoustic trauma are consistent and credible.  Moreover, the Veteran was evaluated during his military service for complaints of tinnitus, and is currently service-connected for tinnitus and left ear hearing loss.

However, the Veteran has not, during the pendency of the instant claim, experienced hearing loss in the right ear that constitutes a "disability" under VA's rules.  Hearing loss for VA purposes is different from the colloquial usage of the term "hearing loss," or the subjective experience of hearing loss.  It is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  For VA purposes, a hearing loss that constitutes current disability is expressly defined by regulation.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed the instant claim in October 2009, and was thereafter afforded VA audiometric examinations in November 2009, April 2011, and October 2011.  None of these examinations found right ear auditory thresholds of 26 decibels or greater at any frequency.  The Veteran's speech recognition score using the Maryland CNC Test was 96 percent in his right ear at the November 2009 and April 2011 examinations, and 98 percent at the October 2011 examination.  All three VA examiners found clinically normal hearing in the right ear.  

The Board finds the weight of the competent and credible evidence establishes that the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Neither the VA examiners' auditory threshold findings, nor the Maryland CNC Test findings, comport with the requirements of 38 C.F.R. § 3.385.  No other audiometric findings during the pendency of the claim are of record.  In a May 2015 brief, the Veteran's representative asserted that the passage of time since the October 2011 audiometric examination had rendered its findings inadequate; however, the representative did not assert, and no evidence of record suggests, that the Veteran's hearing has declined subsequent to the most recent examination. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that he has experienced right ear hearing loss related to military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify evidence of a current right ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  Without competent evidence of a current right ear hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The claim for service connection for right ear hearing loss is therefore denied.










ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea, is reopened. 

Service connection for a sleep disorder, to include snoring, circadian rhythm, and sleep apnea, is granted. 

Service connection for right ear hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


